Carroll, J.
The defendant is a manufacturer of motor cars. The plaintiff, who is engaged in collecting and selling statistical information relating to motor cars, on October 23, 1915, wrote to the defendant offering to furnish the statistics to October 1, for $900, and at the rate of $200 per month for the remaining months of that year; and "if during next January you do give us an order for our service during 1916 at $200.00 per month we will cancel the amount of $900.00.” November 4, 1915, the defendant wrote accepting the offer of October 23 and stating: “This order is placed with the understanding that if we order the entire service for the 1916 season in the month of January, you will cancel the original charge of $900, for the totals to October 1st.” On January 31, 1916, the defendant wrote: "Will you please consider this letter our order for your Monthly service as arranged for in our letter of November 4, for the calendar year of 1916, at a cost to us of $200. per month. This will cancel the previous charges in this connection and authorize the continuance of the service, as previously arranged for.” This was acknowledged by the plaintiff in a letter dated February 10, in which a “credit memorandum ... for the $900.” was enclosed. On August 1, 1916, the defendant refused to carry out the contract.
A verdict was returned for the plaintiff in the sum of $2,460. The presiding judge later ruled, as matter of law, that the plaintiff was not entitled to recover the item of $900, and directed that a verdict be entered for the plaintiff for the sum of $1,537.50; and reported the case for the determination of this court.
The plaintiff’s declaration was in two counts, the first for damages for breach of the agreement and the second upon an account annexed, of which one of the items was the charge of $900 for furnishing registrations and totals to October 1, 1915. The answer was a general denial.
*275The contract of the parties was in writing. Its construction was for the court, Smith v. Faulkner, 12 Gray, 251, and there was no error of law in ruling that as matter of law the plaintiff was not entitled to recover the item of $900. The defendant stipulated that, if it agreed to take the entire service for the year 1916 in the month of January, the charge of $900 was to be cancelled. This was expressly stated in its letter of November 4, 1915. In January, 1916, the defendant gave the order for the service for that year, as shown in its letter of January 31, and in February this letter was acknowledged by the plaintiff and the credit memorandum for $900 enclosed. By giving the order for the year 1916, the $900 item was discharged, and the defendant’s subsequent failure to carry out the agreement did not revive it. The contract itself, and not its performance, was accepted by the plaintiff in extinction of the claim for ,$900. See Cutter v. Cochrane, 116 Mass. 408; Rogers v. Rogers & Brother, 139 Mass. 440.
No question of pleadings is open on the record, and, whatever remedy the plaintiff may have for the breach of the agreement, he cannot now recover the item of $900 for the service to October 1, 1915. Their correspondence shows the contract of the parties, and that the disputed item was extinguished. The burden of proof was upon the plaintiff, and no question of accord and satisfaction arises.

Verdict to stand.